Decision affirmed. The respondents appeal from a decision of the Land Court registering title to land in Waltham on a petition brought under G. L. c. 185. Due to differing interpretations given relevant deeds, the parties dispute the location of the northeasterly boundary of the locus, and the respondents claim title to a portion of the locus. The judge made a careful analysis of the evidence before him consisting of deeds, plans, and testimony including that of surveyors. He applied the customary rules of construction and found the boundary to be as set forth in the petition. “An appeal from the Land Court brings before this court only questions of law apparent upon the record. Findings of fact cannot be revised.” Cerel v. Framingham, 342 Mass. 17, 18, and cases cited. On the facts found by the judge, amply supported by the evidence, his ultimate order is correct in law. Ide v. Bowden, 342 Mass. 22, 24. In addition, the decision is further supported by the judge’s finding that the “petitioner’s predecessors in title have used for farm purposes, in an open, continuous, peaceable and notorious manner, for a period of more than fifty years the area claimed by the respondents and located within the petitioner’s locus.” Rothery v. MacDonald, 329 Mass. 238.